Citation Nr: 1042734	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-12 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
from November 21, 2005, for pseudofolliculitis barbae.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for chronic pharyngitis.

6.  Entitlement to service connection for left eye blepharitis 
with history of styes.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a sciatic nerve 
disability.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right eye 
blepharitis with history of styes.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a dental 
disability for the purpose of compensation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981 and 
from January 1991 to March 1991.  The Veteran also had others 
periods of service in a reserve component. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2007, November 2008, and June 2009 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  

Initially, the Board notes that the Veteran had requested a 
Central Office Hearing in connection with his appeal.  However, 
without good cause he failed to show for his July 2010 hearing.  
Therefore, the Board finds that VA adjudication of the appeal may 
go forward without scheduling him for another hearing.  

The Veteran filed with the Board additional evidence in support 
of his appeal following the issuance of the most recent November 
2009 supplemental statement of the case.  Nonetheless, the Board 
finds that adjudication of the appeal may go forward without a 
remand because this evidence was accompanied by a waiver of RO 
review. 

The petitions to reopen claims of service connection for a dental 
disability for the purpose of compensation and a right eye 
disability are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  As to the claim for an initial evaluation in excess of 30 
percent from November 21, 2005, for pseudofolliculitis barbae, 
the Veteran notified VA in December 2009, prior to the 
promulgation of a decision as to this claim, that he wished to 
withdrawal his appeal.

2.  The evidence received since the September 1981 rating 
decision is new and when considered with previous evidence of 
record relates to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for a low back 
disability.  

3.  The preponderance of the competent and credible evidence is 
against finding that a current low back disability is related to 
service.

4.  The preponderance of the competent and credible evidence of 
record does not show the Veteran being diagnosed with a chronic 
left hip disability at any time during the pendency of the 
appeal.

5.  The preponderance of the competent and credible evidence is 
against finding that current sinusitis is related to service.

6.  The preponderance of the competent and credible evidence is 
against finding that chronic pharyngitis is related to service.

7.  The preponderance of the competent and credible evidence is 
against finding that current left eye blepharitis with history of 
styes is related to service.

8.  The preponderance of the competent and credible evidence is 
against finding that current tinnitus is related to service.

9.  The preponderance of the competent and credible evidence is 
against finding that a current sciatic nerve disability is 
related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant 
have been met as to the claim for an initial evaluation in excess 
of 30 percent from November 21, 2005, for pseudofolliculitis 
barbae.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2009).

2.  The Veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for a low back disability.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  A low back disability was not incurred in or aggravated by 
military service nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 1112, 1113, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

4.  A left hip disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

5.  Sinusitis was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

6.  Chronic pharyngitis was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

7.  Left eye blepharitis with history of styes was not incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

8.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

9.  A sciatic nerve disability was not incurred in or aggravated 
by military service, nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1112, 1113, 1131, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Withdrawn Claim

As to the claim for an initial evaluation in excess of 30 percent 
from November 21, 2005, for pseudofolliculitis barbae, the Board 
may dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105.  Moreover, an appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  

In December 2009, the Veteran notified VA that he was withdrawing 
his claim for an initial evaluation in excess of 30 percent from 
November 21, 2005, for pseudofolliculitis barbae.  This 
withdrawal took place before the Board promulgated a decision.  
Therefore, there remains no allegation of error of fact or law 
for appellate consideration.  Accordingly, in accordance with the 
Veteran's request, the appeal as to this issue is dismissed.

The Claim to Reopen (Low Back Disability)

The Veteran and his representative contend that the claimant's 
low back disability was caused by either an injury or over use 
while on active duty.  It is requested that the Veteran be 
afforded the benefit of the doubt. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) 
has held that in determining whether the evidence is new and 
material, the credibility of the newly presented evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Board is required to give consideration to all of the 
evidence received since the September 1981 rating decision in 
light of the totality of the record.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

In this regard, since the September 1981 rating decision VA 
received an August 2009 letter from Jack M. Allow, DC and a 
January 2010 letter from Arvind Ahuja, M.D., in which it was 
opined, in substance, that the Veteran's current low back 
disability was caused by his military service. 

The Board finds that these opinions, the credibility of which 
must be presumed, provides for the first time competent evidence 
that the Veteran's low back disability was caused by his military 
service.  See 38 C.F.R. § 3.303; Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability and 
events in service or an injury or disease incurred therein).

Thus, the Board finds that the additional evidence is both new 
and material as defined by regulation.  38 C.F.R. § 3.156(a).  
The claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

As to the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), because the claim is being 
reopened the Board finds that it need not discuss it in 
connection with the application to reopen because regardless of 
whether or not the claimant was provided adequate notice he was 
not prejudiced by any lack of notice given this favorable 
decision. 

The Service Connection Claims

The Veterans Claims Assistance Act of 2000 (VCAA)

As to the claims for service connection, under 38 U.S.C.A. § 5102 
VA first has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  Second, 
under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant 
of the information and evidence needed to substantiate and 
complete a claim, i.e., existence of a current disability, the 
degree of disability, and the effective date of any disability 
benefits.  The appellant must also be notified of what specific 
evidence he is to provide and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes obtaining 
all relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds that there is no issue as to providing 
an appropriate application form or completeness of the 
application.  

As to the claim of service connection for a left eye disability, 
the Board finds that letters dated in December 2005, February 
2006, March 2006, July 2006, August 2006, August 2006, and 
September 2006, prior to the May 2007 rating decision, along with 
the notice provided in letters dated in August 2007, September 
2007, November 2007, December 2007, and February 2008, fulfills 
the provisions of 38 U.S.C.A. § 5103(a) including notice of the 
laws and regulations governing disability ratings and effective 
dates as required by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

As to the claim of service connection for tinnitus, the Board 
finds that a letter dated in May 2008, prior to the November 2008 
rating decision, fulfills the provisions of 38 U.S.C.A. § 5103(a) 
including notice of the laws and regulations governing disability 
ratings and effective dates as required by Dingess, supra.

As to the claims of service connection for sinusitis and chronic 
pharyngitis, the Board finds that a letter dated in June 2008, 
prior to the November 2008 rating decision, fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice of the laws 
and regulations governing disability ratings and effective dates 
as required by Dingess, supra.

As to the claims of service connection for a left hip disability, 
a low back disability, and a sciatic nerve disability, the Board 
finds that letters dated in January 2009, April 2009, and May 
2009, prior to the June 2009 rating decision, fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice of the laws 
and regulations governing disability ratings and effective dates 
as required by Dingess, supra.

As to all the issues on appeal, to the extent that the Veteran 
may not have been provided with adequate VCAA notice prior to the 
adjudication of his claim, the Board finds that providing him 
such notice in the above letters followed by a readjudication of 
the claims in the November 2009 supplemental statement of the 
case "cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial adjudication.  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), 
citing Mayfield II, 444 F.3d at 1333-34.  Moreover, even if the 
above letters did not provided adequate 38 U.S.C.A. § 5103(a) 
notice, the Board finds that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to understand 
what was needed to substantiate the claims after reading the 
above letters as well as the rating decisions, the statements of 
the case, and supplemental statements of the case.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all 
available and identified pertinent in-service and post-service 
evidence.  See 38 U.S.C.A. § 5103A(b).  The record also shows 
that the Veteran was afforded VA examinations in April 2007, 
October 2008, November 2008, and February 2009 that are adequate 
to adjudicate his claims because, after a review of the record on 
appeal and an examination of the claimant, the healthcare 
professionals provided medical opinions as to the origins or 
etiology of the claimant's disabilities which opinions were based 
on citation to relevant evidence found in the claims files.  See 
38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate); McLendon v. Nicholson, 20 
Vet. App. 79, 84-86 (2006).

In this regard, a review of the record on appeal shows that the 
following records identified by the Veteran could not be located 
and associated with the claims files: some of his service 
treatment records from his first period of active duty; his 
treatment records from his alleged treatment at a German hospital 
while on active duty; and his treatment records from the 
Milwaukee VA Medical Center from 1996 to 2000.  

However, the record also shows that the RO undertook all possible 
steps to attempt to locate these records before concluding that 
they were not available.  See 38 U.S.C.A. § 5103A(b) (West 2002).  
The record also shows that the Veteran was notified of the 
unavailability of these records as well as asked to provide VA 
with any copies of the record he had in his possession.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. § 19.9 
(1996).  However, the Veteran has also not been able to provide 
VA with copies of the missing records.  Therefore, the Board 
finds that VA adjudication of the appeal may go forward without 
further attempts to locate these records.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is 
not a license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to specifically 
identified documents that by their description would be facially 
relevant and material to the claim").  Where, as here, " . . . 
medical records are presumed destroyed, . . . the Board's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt is heightened."  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The cases, 
however, do not establish a heightened "benefit of the doubt," 
but rather only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the claimant 
in developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed.  The case law does 
not lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  



The Claims

The Veteran contends that his left hip disability, sinusitis, 
chronic pharyngitis, left eye blepharitis with history of styes, 
tinnitus, low back disability, and sciatic nerve disability were 
caused by his military service.  It is also requested that the 
Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   
Additionally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated while 
performing active duty for training, or injury incurred or 
aggravated while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates the 
current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Other specifically enumerated disorders, including 
arthritis, will be presumed to have been incurred in service if 
it was manifested to a compensable degree within the first year 
following separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement 
of a current disability is "satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim."  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Left hip disability

As to the claim of service connection for a left hip disability, 
reserve component medical records dated in July 1985 document 
complaints and treatment for an episode of left hip pain.  
However, the post-service record does not document continued 
problems.  Rather, the record is silent for nearly 25 years, 
until 2009, when the Veteran complained of left hip tightness. 
There are no diagnoses of a current left hip disability, however.  

The Board acknowledges that the Veteran is competent and credible 
to report that he had problems with pain, swelling, and/or 
limitation of motion of the left hip in-service and since that 
time.  Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra. However, the Court has said that pain alone, 
without a diagnosed related medical condition, does not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Moreover, the Board does not find the Veteran and his 
representative's assertions to be competent evidence of a current 
disability because as lay persons neither the claimant or his 
representative have the required medical expertise to diagnose a 
chronic left hip disability because such a diagnosis requires 
medical expertise which they do not have because, while a problem 
with pain, swelling, and limitation of motion may be observable 
to a lay person, the diagnosis of a chronic disability requires 
special medical training.  Id. 

In light of the above, the Board must conclude that the 
preponderance of the competent and credible evidence of record 
does not show the Veteran being diagnosed with a chronic left hip 
disability at any time during the pendency of his appeal.  See 
Hickson, supra; McClain, supra.  Where there is no disability, 
there can be no entitlement to compensation.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, entitlement to service connection 
for a left hip disability must be denied.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303. 

Sinusitis, Pharyngitis, Left Eye Blepharitis, Tinnitus, Low Back 
Disability

The Board will next look at entitlement to service connection for 
sinusitis, chronic pharyngitis, left eye blepharitis with history 
of styes, tinnitus, a low back disability, and a sciatic nerve 
disability based on in-service incurrence under 38 C.F.R. 
§ 3.303(a).  

As to sinusitis, service treatment records document complaints 
and treatment for sinus congestion diagnosed as viral symptoms in 
May 1979.  

As to pharyngitis, service treatment records document complaints 
and treatment for a sore throat with enlarged tonsils diagnosed 
as a viral sore throat in October 1978 and pharyngitis in 
February 1991.  In addition, reserve component treatment records 
dated in January 1992 and June 1994 also document his complaints 
and treatment for pharyngitis.  

As to a left eye disability, service treatment records document 
complaints and treatment for eye problems starting in September 
1979 with swelling and redness seen in January 1980 and February 
1980 and diagnosed as viral conjunctivitis and/or blepharitis.  
Reserve component and/or VA medical records dated in June 1987, 
July 1987, March 1988, and April 1988 also document complaints 
and treatment for eye problems variously diagnosed.  

In regards to tinnitus, the Veteran's occupational specialties 
included his serving as a cannon and missile crewmember.  

As to the low back and sciatic nerve disabilities, service 
treatment records starting in November 1978 document complaints 
and treatment for low back pain diagnosed as a strain.  

Furthermore, the Board finds that the Veteran is both competent 
and credible to report on the fact that he had problems with a 
stuffy nose, a hoarse voice, a blood shot left eye, ringing in 
his ears, and low back pain with limitation of motion as well as 
pain radiating down his leg while on active duty because all 
these problems are observable by a lay person.  Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.  

However, the Veteran's service and reserve serviced treatment 
records, including his reserve component examinations dated in 
September 1983, October 1987, March 1991, and November 1995, are 
negative for complaints, diagnoses, or treatment for chronic 
sinusitis, chronic pharyngitis, a left eye disability, tinnitus, 
a low back disability or injury, and/or a sciatic nerve 
disability aside from the March 1991 examination noting a scar 
over the left eye.  Therefore, the Board must conclude that the 
isolated problems the Veteran had with his sinuses, pharyngitis, 
left eye, and low back while on active duty and/or with a reserve 
component were apparently transient.  Moreover, the Board finds 
the service treatment records, which are negative for subsequent 
complaints, diagnoses, or treatment for these disabilities more 
credible than the Veteran's and his representative's claims that 
he had continued problems with these disabilities while on active 
duty and with a reserve component.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  Accordingly, entitlement to service connection for 
sinusitis, chronic pharyngitis, left eye blepharitis with history 
of styes, tinnitus, a low back disability, and a sciatic nerve 
disability based on in-service incurrence must be denied. 
 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumption found at 38 C.F.R. §§ 3.307, 3.309, the 
Board notes that there is no evidence in the record of the 
Veteran having a compensable degree of arthritis in the low back, 
or an organic disease of the nervous system, within one year of 
his separation from either of his periods of active duty.  
Accordingly, entitlement to service connection for a low back 
disability or disability of the sciatic nerve on a presumptive 
basis must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the Board notes that during the period between the 
Veteran's separation from his first period of active duty in July 
1981 and starting his second period of active duty in January 
1991, the record documents his complaints and/or treatment for 
left eye problems variously diagnosed starting in 1987.  
Following his separation from his second period of active duty in 
March 1991, the record documents his complaints and/or treatment 
for sinusitis starting in 2002, pharyngitis starting in 1993, 
left eye blepharitis starting in 1995, tinnitus starting in 2003, 
a low back disability starting in 1995, and a sciatic nerve 
disability starting in 1995.

The Board finds that the length of time between the Veteran's 
separation from active duty in 1981 and 1991 and the first 
complaints and/or treatment for these disabilities years later to 
be compelling evidence against finding continuity.  Put another 
way, the gap between the Veteran's discharge from each period of 
active duty and the first evidence of any of the claimed 
disorders weighs heavily against his claims.  See Maxson, supra; 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA 
did not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time period 
for which there is no clinical documentation of his low back 
condition); Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's 
delay in asserting a claim can constitute negative evidence that 
weighs against the claim).

In this regard, the Board acknowledges, as it did above, that the 
Veteran is competent to give evidence about what he sees and 
feels since service.  See Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.  The Board also acknowledges 
that the Veteran's representative is competent to give evidence 
about what he sees.  However, upon review of the claims folders, 
the Board finds that the Veteran's and the representative's 
assertions that the claimant has had his current problems since 
service are not credible.  In this regard, the Veteran and his 
representative's claims are contrary to what is found in the in-
service and post-service records including the reserve component 
examinations.  In these circumstances, the Board gives more 
credence and weight to the medical evidence of record, which is 
negative for complaints, diagnoses, or treatment for any of the 
claimed disorders for years following his separation from his 
first and/or second period of active duty, than the Veteran's and 
his representative's claims.  Therefore, entitlement to service 
connection for sinusitis, chronic pharyngitis, left eye 
blepharitis with history of styes, tinnitus, a low back 
disability, and a sciatic nerve disability based on post-service 
continuity of symptomatology must be denied.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of 
the disabilities after service under 38 C.F.R. § 3.303(d), the 
Board notes that the record is negative for a competent and 
credible medical opinion finding a causal association or link 
between the Veteran's sinusitis, chronic pharyngitis, left eye 
disability, tinnitus, low back disability, and sciatic nerve 
disability and an established injury, disease, and/or event of 
service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing 
service connection requires finding a relationship between a 
current disability and events in service or an injury or disease 
incurred therein).  

In fact, as to the sinusitis, the October 2008 VA nose and sinus 
examiner, after a review of the record on appeal and an 
examination of the claimant, opined that while there are 
references to the claimant being treated for sinusitis while he 
was in the military, there is no indication that any of his 
exposure during his military service predisposed him to 
sinusitis.  Therefore, it is less likely as not that his 
sinusitis was caused by or is a result of his military service.  
This opinion is not contradicted by any other medical opinion of 
record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA 
may only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  

Likewise, as to the chronic pharyngitis, the October 2008 VA nose 
and sinus examiner, after a review of the record on appeal and an 
examination of the claimant, opined that while there are 
references to the claimant being treated for pharyngitis while he 
was in the military, there is no evidence that military service 
caused it or caused it to worsen.  Therefore, it is less likely 
as not that his chronic throat irritation is related to his 
military service.  This opinion is also not contradicted by any 
other medical opinion of record.  Id.

Similarly, as to the left eye disability, the April 2007 VA eye 
examiner, after a review of the record on appeal and an 
examination of the claimant, opined that while the Veteran had 
blepharitis that is likely the cause of his morning redness and 
blurriness and a history of styes, it is unlikely that they are 
service-related.  Moreover, Daniel K. Ferguson, M.D., opined in 
September 2008 that while the Veteran had current problems with 
blepharitis and pinguecula, he also opined that the claimant did 
not have any residual chronic eye disease as a result of his 
prior problems with chalazion and kerato-conjunctivities that 
were found in his old VA treatment records.  It was also opined 
that the Veteran did not have any chronic eye disease.  These 
opinions are not contradicted by any other medical opinion of 
record.  Id.  

Similarly, as to tinnitus, the October 2008 VA audiology 
examiner, after a review of the record on appeal and an 
examination of the claimant, opined that it is more likely than 
not that the Veteran's tinnitus was not caused by his military 
service because the appellant did not complain of tinnitus while 
in the service or at the time of his discharge, service treatment 
records were negative for ear problems or tinnitus, and the type 
of tinnitus he described is not unlike that of the normal hearing 
population because it is of a random nature and short duration 
and has been deemed nonpathologic.  Likewise, the October 2008 VA 
nose and sinus examiner, after a review of the record on appeal 
and an examination of the claimant, opined that "[b]ased on his 
symptoms, however, the intermittent tinnitus that occurs for less 
than a minute, possible up to several times a week, is usually 
not related to noise exposure."  These opinions are also not 
contradicted by any other medical opinion of record.  Id.

As to the Veteran's low back and sciatic nerve disabilities, Jack 
M. Allow, DC, in August 2009, opined after a review of medical 
records provided by the claimant and after being his treating 
physician for years, as follows:

. . . In review of the records and the 
treatment protocols that I have had with 
[the Veteran] and seeing that he first 
started to have back pain . . . in 1985, it 
is a rather young age to have sacroiliac 
pain for someone without any resultant 
trauma unless they would suffer from an 
autoimmune problem such rheumatoid 
arthritis or ankylosing spondylitis on an 
initial sacroilitis complaint, which [the 
Veteran] does not have.  Therefore, I find 
that it is definitely likely, although one 
cannot be 100% assured that this was the 
start of his sacroiliac related problems.  
It has become more of a chronic issue at 
this point, and I think that certainly 
increased weight bearing due to marching 
with a pack . . . could have initially 
irritated this condition and led him to 
this point.

Similarly, in January 2010 Arvind Ahuja, M.D., reported that the 
claimant was followed by his office for lumbar spine complaints 
and he supported Dr. Alloy's above opinion that it was likely 
that the Veteran's symptoms could have been due to increased 
weight bearing and marching with a pack while in the military.  
In an attached January 2010 examination report, Dr. Ahuja also 
opined that the Veteran had low back pain since his 1978 in-
service injury.

On the other hand, the February 2009 VA examiner (also an M.D.), 
after an examination of the claimant and a review of the entire 
record on appeal with specific citation to the Veteran's in-
service treatment for back pain in November 1978, March 1978, 
November 1979, April 1980, and November 1980, as well as his 
post-service treatment for back pain in 1997, opined as follows:

. . . it appears the patient had a lumbar 
strain in the service which resolved.  
There was no evidence of residual.

Currently the patient has evidence of mild 
degenerative disc disease with associated 
referred pain in the left lower extremity. 
Based on all the above information it is 
less likely than not that the patient's 
current radiating pain into the left lower 
extremity was directly caused by his 
injuries to [the] back in the service.  It 
is more likely a result of the injury he 
sustained after leaving service.

The Board finds more competent and credible the February 2009 VA 
examiner's opinion than Dr. Ahuja's opinion because Dr. Ahuja did 
not provide any reasons or bases for his opinion - he only stated 
that he was supporting Dr. Allow's opinion.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) (holding that the probative value of 
a physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion."); Black v. Brown, 5 Vet. App. 177, 180 (1995) 
(holding that a medical opinion is inadequate when it is 
unsupported by clinical evidence).  As to Dr. Allow's opinion, 
the Board also finds the February 2009 VA examiner's opinion more 
competent and credible because it was based on a review of the 
record on appeal and not just selective documents provided by the 
Veteran as well as took into account the break in complaints of 
adverse symptomatology found in these records which Dr. Allow 
failed to explain.  Id.

As to the Veteran's and his representative's assertions that the 
claimant's sinusitis, chronic pharyngitis, low back disability, 
and sciatic nerve disability were caused by his military service, 
the Board finds that these condition may not be diagnosed by 
their unique and readily identifiable features because special 
medical training is required and therefore the presence of the 
disorders is a determination "medical in nature" and not 
capable of lay observation.  Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.  Therefore, since laypersons are 
not capable of opining on matters requiring medical knowledge, 
the Board finds that their opinions that the sinusitis, chronic 
pharyngitis, left eye disability, low back disability, and 
sciatic nerve disability were caused by service are not credible.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 
S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998).  The Board also finds more credible the opinions by 
the medical experts at the VA examinations that these 
disabilities were not caused by his military service than these 
lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in 
evaluating the probative value of medical statements, the Board 
looks at factors such as the individual knowledge and skill in 
analyzing the medical data).

As to the Veteran's and his representative's assertions that the 
claimant's tinnitus was caused by his military service, including 
his documented exposure to acoustic trauma serving as a cannon 
and missile crew member, the Board once again finds that the 
claimant is competent to give evidence about what he sees and 
feels such as ringing in his ears since service.  See Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra.   The 
Board also acknowledges that the Veteran's representative is 
competent to give evidence about what he sees.  However, as noted 
above, the Board finds that these assertions regarding the 
Veteran having tinnitus since service lacks credibility.  Id.  
Moreover, the Board finds more credible the opinion by the 
medical expert at the 2008 VA examinations that his tinnitus was 
not caused by his military service than these lay claims.  See 
Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the 
probative value of medical statements, the Board looks at factors 
such as the individual knowledge and skill in analyzing the 
medical data).

Based on the discussion above, the Board also finds that service 
connection for sinusitis, chronic pharyngitis, left eye 
blepharitis with history of styes, tinnitus, a low back 
disability, and sciatic nerve disability are not warranted based 
on the initial documentation of the disabilities after service 
because the weight of the competent and credible evidence is 
against finding a causal association or link between the post-
service disorders and an established injury, disease, or event of 
service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(d); Rabideau, supra.

In reaching the above conclusions, the Board has not overlooked 
the medical literature filed by the Veteran regarding blepharitis 
and conjunctivitis.  In this regard, the Board notes that medical 
article or treatise evidence, standing alone, discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible causality 
based upon objective facts rather than on an unsubstantiated lay 
medical opinion, may be used to meet the requirement for a 
medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  

However, an attempt to establish a medical nexus between service 
and a disease or injury solely by generic information in a 
medical journal or treatise "is too general and inclusive."  
Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article 
that contained a generic statement regarding a possible link 
between a service-incurred mouth blister and a present pemphigus 
vulgaris condition did not satisfy the nexus element).  Still, 
medical treatise evidence can provide important support when 
combined with an opinion of a medical professional.  Mattern v. 
West, 12 Vet. App. 222, 228 (1999); Rucker v. Brown, 10 Vet. App. 
67, 73-74 (1997) (holding that evidence from scientific journal 
combined with doctor's statements was "adequate to meet the 
threshold test of plausibility"). 

In this regard, the information submitted by the appellant only 
contains generic information about blepharitis and 
conjunctivitis.  This evidence is therefore only entitled to 
limited probative value, as it is not supported by any definitive 
or concrete medical opinions.  In sum, even in light of this 
additional evidence, the competent evidence of record (i.e., the 
opinion by the VA and private examiner) reflecting no 
relationship between the Veteran's current eye disorders (i.e., 
blepharitis with a history of styes) and his military service 
still outweighs the evidence in support of a nexus.  See Mattern 
v. West, 12 Vet. App. 222, 228 (1999) (generic texts, which do 
not address the facts in this particular case with any degree of 
medical certainty, do not amount to competent medical evidence).  

Put another way, the Board finds that the generic/generalized 
evidence contained in these articles along with the lay opinions 
cited above are outweighed by the findings of the VA and private 
eye examiners which were conducted by medical professionals who 
furnished rationales for their conclusions and, as to the VA 
examiner, after a review of the record on appeal.  See Nieves- 
Rodriguez v. Peake, No. 22 Vet. App. 295 (2008) (the probative 
value of a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed).  

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for 
sinusitis, chronic pharyngitis, left eye blepharitis with history 
of styes, tinnitus, a low back disability, and a sciatic nerve 
disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claims, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


CONTINUED ON NEXT PAGE


ORDER

The claim for an initial evaluation in excess of 30 percent from 
November 21, 2005, for pseudofolliculitis barbae is dismissed.

The claim of service connection for a low back disability is 
reopened.

Service connection for a low back disability is denied.

Service connection for a left hip disability is denied.

Service connection for sinusitis is denied.

Service connection for chronic pharyngitis is denied.

Service connection for left eye blepharitis with history of styes 
is denied.

Service connection for tinnitus is denied.

Service connection for a sciatic nerve disability is denied.


REMAND

As to the application to reopen the claim of entitlement to 
service connection for a dental disability for the purpose of 
receiving VA compensation, the claim was previously denied by the 
RO in an April 1991 rating decision that became final when not 
appealed.  See 38 U.S.C.A. § 7105 (West 2002).  Similarly, as to 
the application to reopen the claim of entitlement to service 
connection for right eye blepharitis with history of styes, the 
claim was previously denied by the RO in October 1984 and January 
2003 rating decisions that also became final when not appealed.  
Id.  

However, at no time during the current appeal did the agency of 
original jurisdiction provide the Veteran with notice of the laws 
and regulations governing claims to reopen or apprise him of the 
reason for the prior final denial of his claims.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 19.29, 19.31 (2009); Kent v. Nicholson, 
20 Vet. App. 1 (2006); Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  Therefore, a remand to provide the Veteran with this 
notice is required.

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  As to the applications to reopen the 
claims of service connection for a dental 
disability for the purpose of receiving VA 
compensation and for right eye blepharitis 
with history of styes, the RO/AMC should 
provide the Veteran with updated VCAA notice 
in accordance with the Court's holding in 
Kent, supra; Dingess, supra; 38 U.S.C.A. 
§§ 5103, 5103A; and 38 C.F.R. § 3.159 which 
notice must includes, among other things, 
notice of the reason for the prior final 
denial of the claims.  

2.  Thereafter, the RO/AMC should 
readjudicate the claims taking into account 
38 C.F.R. § 3.156.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence received since the most recent 
supplemental statement of the case, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issues currently on appeal including 
38 C.F.R. § 3.156.  A reasonable period of 
time should be allowed for response before 
the appeal is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


